NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ENRIQUE RUIZ-ROMERO,                     No.    19-72971

                Petitioner,                     Agency No. A208-888-743

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**


Before:      FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges.

      Carlos Enrique Ruiz-Romero, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”), and denying his motion to remand.

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo questions of law, including the question of whether a particular

social group is cognizable, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. Id. We review for abuse

of discretion the denial of a motion to remand. Movsisian v. Ashcroft, 395 F.3d

1095, 1098 (9th Cir. 2005). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Ruiz-Romero

failed to establish that his proposed social group of “men from El Salvador who

came to the United States to escape extreme violence and fighting that are the

central elements of Mara Salvatrucha” is socially distinct within El Salvador. See

Conde Quevedo, 947 F.3d at 1243 (substantial evidence supported the agency’s

determination that petitioner’s proposed social group was not cognizable because

of the absence of society-specific evidence of social distinction). Thus, the BIA

did not err in concluding that Ruiz-Romero did not establish membership in a

cognizable particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (in order to demonstrate membership in a particular social group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a


                                         2                                   19-72971
common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))).

      Substantial evidence supports the agency’s denial of CAT protection

because Ruiz-Romero failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The record does not support Ruiz-Romero’s contention that the agency

failed to consider his arguments or evidence. Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010) (“What is required is merely that [the BIA] consider the issues

raised, and announce its decision in terms sufficient to enable a reviewing court to

perceive that it has heard and thought and not merely reacted.” (quoting Lopez v.

Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004))). Both the BIA and the IJ were

thorough in analyzing his claims.

      The BIA construed Ruiz-Romero’s brief as including a motion to remand. It

did not abuse its discretion in denying that motion, because Ruiz-Romero did not

identify any potential factual development that would likely change the outcome of

his case on remand. Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008)

(“[Applicants] who seek to remand or reopen proceedings to pursue relief bear a

‘heavy burden’ of proving that, if proceedings were reopened, the new evidence


                                          3                                   19-72971
would likely change the result in the case.” (quoting Matter of Coelho, 20 I. & N.

Dec. 464, 473 (BIA 1992))).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         4                                   19-72971